Case 6:20-cv-00955-ADA-JCM Document1 Filed 10/14/20 Page 1of13

Mr. Christopher B. Spears F | l E D
502 Clover leaf Ln.

McKinney TX 75072 OCT 15 20
Phone: (972)-369-2333 CE 20
e-mail: cbspears(@yahoo.com wes US DIST RIC

WN Oss Trger cl CLERK
Plaintiff Appearing Pro Se Lee, ina

United States District Court
Western District of Texas
Waco Division

tee
CHRISTOPHER B. SPEARS, ) Case No: WO 0 CAQr
) Jorn Vv } 5
Plaintiff ) COMPLAINT i
? ) Demand for Jury Trial

VS.
JOHNSON CONTROLS INC., and
JOHNSON CONTROLS FEDERAL
SYSTEMS INC.
Defendants
)

 

COMES NOW Plaintiff CHRISTOPHER B. SPEARS and alleges as follows:

NATURE OF ACTION AND JURISDICTION

1, This is an action concerning the employment of Plaintiff CHRISTOPHER B.
SPEARS (SPEARS) with Defendants JOHNSON CONTROLS INC. and JOHNSON
CONTROLS FEDERAL SYSTEMS INC (jointly herein JOHNSON CONTROLS) and the
termination of that employment. The Plaintiff's claims for unlawful retaliation and reprisal arise
under the National Defense Authorization Act and specifically 10 U.S.C.A. § 2409 and 41
U.S.C.A. § 4712. The Plaintiff also states claims for discrimination and retaliation which arise
under Title VII Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. 2000¢e ef seg and the Texas
Commission on Human Rights Act (TCHRA) (Texas Labor Code Chapter 21 ,V.T.C.A., Labor
Code § 21.001 et seq).

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document1 Filed 10/14/20 Page 2 of 13

PARTIES

2. This Court has subject matter jurisdiction of this action under 28 U.S.C. § 1331,
41 USC § 4712(c)(2), and 10 USC 2409(c)(2) as well as 42 U.S.C. § 2000e-5(g). This Court also
has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a). This Court has
supplemental jurisdiction over the related state claims set out herein under 28 USCS § 1367.

3. Plaintiff SPEARS is an individual who resides in McKinney Texas in Collin
County. SPEARS was formerly employed by JOHNSON CONTROLS at Ft Hood in Bell
County Texas for 2 years 4 months.

4, Defendant JOHNSON CONTROLS, INC is an International company organized
under the laws of Ireland. Its international headquarters is in Cork, Ireland. It is incorporated in
the state of Wisconsin. It offers HVAC equipment, building automation, security, fire detection,
batteries, and other related products, as well as building control systems, energy management,
and integrated facility management services. Johnson Controls serves customers worldwide. It is
a contractor to the US government at Ft Hood in Bell County Texas under a contract to provide
all labor, materials, equipment, tools, transportation, supervision, and any other items necessary
for the Operation and Maintenance (O&M) of the Ft. Hood, Johnson Controls, Inc. (JCI)
Metasys® Front-End Software and associated Direct Digital Control (DDC) systems. Its main
headquarters and principle place of business in the US is located in 5757 N. Green Bay Ave.
Milwaukee, WI 53201. It has a regular place of business in Bell County Texas is located at Ft
Hood. JOHNSON CONTROLS, INC regularly does business in Bell County, Texas.

5. Defendant JOHNSON CONTROLS FEDERAL SYSTEMS, INC is incorporated
in the state of Maryland. It is a contractor to the US Government at Ft Hood to provide all labor,
materials, equipment, tools, transportation, supervision, and any other items necessary for the
Operation and Maintenance (O&M) of the Ft. Hood, Johnson Controls, Inc. (JCI) Metasys®
Front-End Software and associated Direct Digital Control (DDC) systems. It has its main
headquarters and principle place of business at 2101 Gaither Rd Ste 400, Rockville, MD. It has a
regular place of business in Bell County Texas is located at Ft Hood. JOHNSON CONTROLS
FEDERAL SYSTEMS, INC regularly does business in Bell County, Texas.

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document 1 Filed 10/14/20 Page 3 of 13

VENUE

6. All of the named parties are located within the geographic jurisdiction of this
Court. The location where SPEARS was employed and the location where most of the events
giving rise to this action occurred are located within the geographic jurisdiction of this Court.
The violations of Plaintiff's rights occurred in Bell County, Texas. The records pertinent to the
action are located in Bell County, Texas or are electronically maintained. Accordingly, venue is
proper in this district pursuant to 28 USC§ 1391(e).

INTRA-DISTRICT ASSIGMENT

7. The appropriate assignment for this action is Waco Division pursuant to Local
Rules of the Western District of Texas because the Parties are all to be found within Bell County
and most or all of the conduct complained of occurred there. |

FACTS COMMON TO ALL CLAIMS

8. Plaintiff SPEARS was employed by JOHNSON CONTROLS from October 2011
through September 2015 as a Systems Administrator in Twenty Nine Palms California. That
position ended when the contract ran out. On or about September 30, 2015 Spears received a
phone call from Michael Tanvoren of JOHNSON CONTROLS who directed Spears to complete
the online application for a Fort Hood Cyber Security Systems Administrator position which was
listed as open. SPEARS was hired for that position.

9. SPEARS was employed by JOHNSON CONTROLS as a System Administrator
at Ft. Hood in Killeen Texas from November 2015 through March 2018. Project Manager Mr.
David Stephenson, (STEPHENSON) was assigned as his supervisor. The work at Ft Hood was
performed pursuant to a contract with the US Army.

10. Plaintiff SPEARS is African American. The main contact with the Army under
the Ft. Hood contract was Daniel C. Kariuki, UMCS Manager US Army Garrison Fort Hood,
who is also black.

11. SPEARS’ background and his record as an employee in both California and Texas

were exemplary.

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document1 Filed 10/14/20 Page 4 of 13

12. The position in Texas for which SPEARS was hired was as a Systems
Administrator. Shortly after he started SPEARS was asked if he could also do Systems
Integration responsibilities. He responded that he could try to learn but he had no training, no
experience or established skills in this area. STEPHENSON was unreasonably harsh and critical
about the fact that SPEARS was not a Systems Integration specialist.

13. Systems Administration and Systems Integration are two different roles and skill
sets. Systems Integration specialists set up the initial programming for the computer controls of
HVAC and other building systems. Systems Administrators handle the ongoing management,
upkeep, and administration of the systems after they are in place. SPEARS background was in
Systems Administration and that was the job duties for which he was hired.

14. Over the ensuing months STEPHENSON repeatedly referred people to SPEARS
for Systems Integration tasks and became angry and overly harsh when SPEARS explained his
limitations.

15. STEPHENSON ignored SPEARS attempts to illustrate the distinction between
the two roles and refused to accept the gap in staffing. STEPHENSON was unreasonably harsh
and critical about the fact that SPEARS was not a Systems Integrator. The most aggressive
illustration of STEPHENSON’S negative behavior towards SPEARS was in a phone call to
SPEARS which occurred around February 2016. STEPHENSON shouted obscenities and
repeatedly stated “YOU MUST NOT KNOW WHO YOU WORK FOR.” STEPHENSON
falsely reported to Kariuki that SPEARS was performing System Integration task. Systems
Integrators set up the initial programming for the computer controls of HVAC and other building
systems. Systems Administrators are responsible for UMCS server(s) management and system
wide maintenance

16. | From very early on STEPHENSON treated SPEARS unfairly and less favorably
than other workers who were not black.

17.‘ In or about January 2016 Joanne Mendoza (MENDOZA), a white female, was
hired as a systems administrator. She had the same credentials as SPEARS. DOD classified them
both as Information Assurance Technician (IAT).

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document1 Filed 10/14/20 Page 5 of 13

18. From the outset STEPHENSON showed favoritism for MEDONZA in that she
was placed in a position over SPEARS. SPEARS had to go through her for any task he needed to
perform. She was a de faco lead person or supervisor even though she did not have that title. She
worked closely with STEPHENSON and they worked in cooperation in carrying out the acts
which are the subject of SPEARS’ claims.

19. | MENDOZA would commonly make racial comments. For example she stated
that she did not know why black people do not speak properly. MENDOZA was also angry and
hostile towards black individuals in the work place and she frequently snapped at Daniel C.
Kariuki, and SPEARS. She would sometimes snap and snarl at SPEARS and other times would
refuse to speak to him. She did not behave in this way to others in the workplace.

20. © MENDOZA’s outbursts, criticisms, and vile in office behavior created a hostile
environment. At one point she was heard to mumble under her breath “any monkey can copy and
paste a document” or words to that effect. She was referring to Daniel Kariuki who is African.

21. Professionally she was undermining all the work that SPEARS and Daniel
Kariuki would do. At one point she improperly removed Daniel Kariuki’s access from the server.
She would also unfairly criticize SPEARS and make false accusations against him. On another
occasion she falsely accused SPEARS of closing out work that had not been completed.

22. | STEPHENSON and JOHNSON CONTROLS were well aware of her behavior. In
fact, in 2017 she was required to write a letter of apology to those she had offended by this
behavior. This was not sent to Daniel Kariuki or SPEARS who were the targets of her
inappropriate behavior and attitude. She apologized to the co-workers for her treatment of
SPEARS and Kariuki but not to the victims. SPEARS is informed and believes and alleges
thereon that the Army had complained about her behavior which led to the writing of the letter.

23. | STEPHENSON and MENDOZA unfairly criticized and took disciplinary action
against SPEARS. For example, he was accused of installing unauthorized software on a

government computer. This was the result of a misunderstanding. He was told by the security

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document 1 Filed 10/14/20 Page 6 of 13

authorities to just uninstall the software. SPEARS was given a disciplinary write up by
Stevenson. There was another worker who installed the same software in the same time period.
Other person involved, who is white, was not written up. There is no official mention of his
participation. The other worker reported that he told STEPHENSON that he should not write up
SPEARS.

24. Another new employee named Evaristo Blanco (BLANCO), a non-black male,
was hired and arrived in about October 2016. His credentials were the same as MENDOZA and
SPEARS. Like MENDOZA, STEPHENSON put BLANCO in charge of SPEARS. BLANCO
was very aggressive and hostile towards SPEARS. For example, early on he walked into
SPEARS’ office and asked a question and said “you are the most ignorant person I even met” or
words to that effect. BLANCO focused his aggression and combativeness on Daniel C. Kariuki,
and SPEARS. STEPHENSON and JOHNSON CONTROLS were aware of his behavior and did
not correct it.

25. Workers including MENDOZA, STEPHENSON, and BLANCO made frequent
disparaging remarks about SPEARS in e mails and other communications.

26. In early July 2017 SPEARS was instructed by MENDOZA to install LN builder
3.5 software. It late turned out that this installation was a problem. There was an investigation
between July 5 and 11. During the investigation SPEARS’ elevated access card was suspended.
At the end the installation this installation was determined by the Army not to be a problem and
SPEARS’ access card was reinstated. Thus, the Army exonerated SPEARS. However,
STEPEHENSON gave him disciplinary write up. MENDOZA who instructed the installation
was not disciplined or written up.

27. Onor about July 25, 2017 STEPHENSON made a report against SPEARS to
corporate security. This resulted in an extensive new background investigation which was totally
unnecessary and contrary to normal practice. Normally a new background investigation is only
conducted as a result of something serious like a criminal charge or drug use. This investigation
resulted in a 200 page background report. Plaintiff allege this background check was intended as

harassment of him and in an effort to develop an excuse to terminate his employment.

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document 1 Filed 10/14/20 Page 7 of 13

28. _—_—‘ Prior to Sept 8, 2017 one of SPEARS duties, system backup, was reassigned BY
STEPEHENSON to MENDOZA. In early September MENDOZA performed a remote access of
Daniel Kariuki’s computer system. This was an Unauthorized Access by MENDOZA. She did it
outside of her normal work. It was not her job and she was not asked or assigned to do this. Her
actions violated an army instruction. She had no approval and Daniel Kariuki had no knowledge
she was doing this. MENDOZA was able to do this unlawful access because she was assigned by
STEPEHSON to do the backup.

29. | SPEARS reported the inappropriate access by MENDOZA to Daniel Kariuki.
Kariuki was the Army Corps Contracting Officer Representative and a federal employee of the
Department of Defense, responsible for contract oversight management. Thus, he was the
appropriate person to whom such a report should be made. Kariuki did a write up. The Army
removed MENDOZA from the program and banned her from accessing the system. There was
an additional investigation and STEPHENSON was found to have enabled MENDOZA. He was
removed from his positon. He continued in the position on a temporary basis while JOHNSON
CONTROLS sought a replacement.

30. | SPEARS is informed and believes thereon that STEPHENSON and MENDOZA
were not terminated by JOHNSON CONTROLS and have been employed by JOHNSON
CONTROLS or related companies elsewhere.

31. During the time when STEPHENSON was being terminated he arranged for the
termination of SPEARS. On March 26, 2018 SPEARS’ employment was abruptly terminated.
No written reason for the termination was given. He was told that his privileged user account
issued by the US Army Ft. Hood Network Operations Center was suspended pending a violation
investigation. He was told that the privileged used suspension prevented SPEARS from
performing his duties and therefor SPEARS was terminated. SPEARS is informed and believes
and thereon alleges that 1) privileged use account suspension is not uncommon and 2) such
suspension does not normally result in termination; and 3) similar incidents involving co-
workers had never resulted in termination and 3) that SPEARS was being terminated before the

investigation was completed.

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document1 Filed 10/14/20 Page 8 of 13

32. Eventually SPEARS learned that the suspension of the user account was allegedly
due to SPEARS having a camera sitting out on his desk. SPEARS and others used Go Pro
cameras in vehicles in the course of their duties. Sometime the cameras were charged in the
office. SPEARS had such a camera in his backpack but he did not take it out in the work area
and did not leave it on his desk. SPEARS did not use the camera in his desk area or on the base.
SPEARS simply stepped away from his desk for a time and STEPHENSON claimed that the
camera was found on his desk in his absence. SPEARS believes that STEVENSON or someone
acting in concert with him removed the camera from his backpack and placed it on the desk. The
reported alleging the camera violation was initiated by STEPEHENSON. It was false and a
pretext for unlawfully motivated termination due to race discrimination and retaliation. SPEARS
disputes the material facts of the allegation against him.

33. Prior to his termination SPEARS applied for a Project Manager position with
JOHNSON CONTROLS. STEPHENSON’ actions prevented SPEARS from obtaining this
promotion.

34. SPEARS filed charges of discrimination with the EEOC and the Texas Workforce
Commission on or about December 6 2018. A right to sue letter was issued on or about July 16,

2020.

FIRST CAUSE OF ACTION
Retaliation in violation of NDAA
10 U.S.C.A. § 2409 and 41 U.S.C.A. § 4712

35. JOHNSON CONTROLS is and at all times relevant hereto was, a contractor to
the United States government at Ft. Hood. SPEARS’ employment with JOHNSON CONTROLS
was pursuant to that federal contract.

36. As anemployee of a federal contractor SPEARS had a right to be free from
retaliation for making a protected disclosure. SPEARS’ report of September 2017 described
herein was a protected disclosure. It alleged gross mismanagement of a Department of Defense

contract or grant; and, a substantial and specific danger to public health or safety in the form of

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document 1 Filed 10/14/20 Page 9 of 13

national security and security of confidential Army information; and, violation of law, rule, or
regulation related to a Department of the Army contract.

37. The disclosure concerning the improper access of Kariuki’s computer system
described herein was made to a Department of the Army employee, Daniel Kariuki, who was
responsible for contract oversight or management of the contract between JOHNSON
CONTROLS and the US Army.

38. The protected disclosure made by SPEARS was known to JOHNSON
CONTROLS. The report by SPEARS resulted in a full investigation and the removal of
STEPHENSON and MENDOZA from their positions.

39. The actions of Defendants described herein including without limitation discharge
of SPEARS from his employment were retaliation prohibited by 10 U.S.C.A. § 2409 and 41
U.S.C.A. § 4712.

40. SPEARS has fulfilled all exhaustion requirements relating to this claim.

41. As aresult of the actions of the Defendants as described herein SPEARS has been
damaged and continues to be damaged in loss of wages and benefits of employment and has

incurred attorney fees and costs of suit.

SECOND CAUSE OF ACTION
Race Discrimination in Violation of Title VII

42. Plaintiff incorporates and restates the allegations of Paragraphs 1 through 41
above as if set forth fully here.

43. | SPEARS is a member of a protected category under Title VI in that he is African
American. SPEARS’ race and color were either the sole reason or a motivating factor for the
defendant’s decision to discharge him.

44. | SPEARS performed his work excellently and was qualified for his position.

45. Other employees who were not members of the same protected category were not

discharged in similar situations.

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document1 Filed 10/14/20 Page 10 of 13

46. | SPEARS is informed and believes and alleges thereon, that after he was
terminated his work was assigned to a person who is not African American.

47. | Should JOHNSON CONTROLS respond that the reason it originally gave for the
discharge was a legitimate non-discriminatory reason, SPEARS alleges that this reason was false
and a pretext. The reasons proffered by JOHNSON CONTROLS at the time for discharging
SPEARS were false and a pretext. They were also not applied to other workers who were not
African American.

48. | SPEARS has fulfilled all exhaustion requirements related to this claim. He timely
filed charges of discrimination with the EEOC and the Texas Workforce Commission. He
received a right to sue letter from the EEOC and the Texas Workforce Commission.

49. As aresult of the actions of the Defendants as described herein SPEARS has been
damaged and continues to be damaged in loss of wages and benefits of employment and has

incurred attorney fees and costs of suit.

THIRD CAUSE OF ACTION
Hostile Work Environment in violation of Title VII

50. Plaintiff incorporates and restates the allegations of Paragraphs 1 through 49
above as if set forth fully here.

51. As described herein Plaintiff suffered intentional, unwanted discrimination
because of his race, and color. He was subjected to ongoing harassment including, but not
limited to, the following:

a. Placing MENDOZA and BLANCO as supervisors over SPEARS.

b. Racial remarks by MENDOZA.

c. Rude insulting comments and vile behavior by MENDOZA and BLANCO.

d. Disparaging and rude remarks concerning SPEARS.

e. Constant unfair criticism of SPEARS’ work.

f. Targeting SPEARS for disciplinary action where non-black employees were not

similarly treated.

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document1 Filed 10/14/20 Page 11 of 13

g. Unfounded actions against SPEARS concerning the installation of software
including an installation he was instructed to do by MENDOZA.
52. As aresult of the actions of the Defendants as described herein SPEARS has been
damaged and continues to be damaged in loss of wages and benefits of employment and has

incurred attorney fees and costs of suit.

FOURTH CAUSE OF ACTION
Race Discrimination in Violation of Texas Labor Code Chapter 21
V.T.C.A., Labor Code § 21.051
53. Plaintiff incorporates and restates the allegations of Paragraphs 1 through 52
above as if set forth fully here.

54. | SPEARS is a member of a protected category under Texas Commission on
Human Rights Act (TCHRA) in that he is African American. SPEARS’ race and color were
either the sole reason or a motivating factor for the defendant’s decision to discharge him.

55. | SPEARS performed his work excellently and was qualified for his position.

56. | Other employees who were not members of the same protected category were not
discharged in similar situations.

57. SPEARS is informed and believes and alleges thereon, that after he was
terminated his work was assigned to a person who is not African American.

58. | Should JOHNSON CONTROLS respond that the reason it originally gave for the
discharge was a legitimate non-discriminatory reason, SPEARS alleges that this reason was false
and a pretext. The reasons proffered by JOHNSON CONTROLS at the time for discharging
SPEARS were false and a pretext. They were also not applied to other workers who were not
African American.

59. | SPEARS has fulfilled all exhaustion requirements related to this claim. He timely
filed charges of discrimination with the EEOC and the Texas Workforce Commission. He

received a right to sue letter from the EEOC and the Texas Workforce Commission.

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document1 Filed 10/14/20 Page 12 of 13

60. As aresult of the actions of the Defendants as described herein SPEARS has been
damaged and continues to be damaged in loss of wages and benefits of employment and has

incurred attorney fees and costs of suit.

FIFTH CAUSE OF ACTION
Hostile Work Environment in Violation of Texas Labor Code

61. Plaintiff incorporates and restates the allegations of Paragraphs | through 60
above as if set forth fully here.

62. As described herein Plaintiff suffered intentional, unwanted discrimination
because of his race, and color. He was subjected to ongoing harassment including, but not
limited to, the following:

a. Placing MENDOZA and BLANCO as supervisors over SPEARS.

b. Racial remarks by MENDOZA.

c. Rude insulting comments and vile behavior by MENDOZA and BLANCO.

d. Disparaging and rude remarks concerning SPEARS.

e. Constant unfair criticism of SPEARS’ work.

f. Targeting SPEARS for disciplinary action where non-black employees were not
similarly treated.

g. Unfounded actions against SPEARS concerning the installation of software
including an installation he was instructed to do by MENDOZA.

63. As aresult of the actions of the Defendants as described herein SPEARS has been
damaged and continues to be damaged in loss of wages and benefits of employment and has
incurred attorney fees and costs of suit.

PRAYER FOR RELIEF
Based on the forgoing and the evidence to be presented at trial Plaintiff prays the
following:

1. Reinstatement to the same or similar position;

Complaint 13
Case 6:20-cv-00955-ADA-JCM Document 1 Filed 10/14/20 Page 13 of 13

2. An order requiring that SPEARS be placed in a Project Manager or Systems
Administrator position at JOHNSON CONTROLS or comparable position;

a Lost wages, benefits and other compensation in the amount of not less than
$150,000 and ongoing;
4. Compensatory and punitive damages in the amount of $1,000,000 and

compensatory and punitive damages in the amount of $300,000 under Title VII;
a An award of attorney fees and costs in an amount to be proven at trial;

Interest on unpaid wages;

=

Such equitable or injunctive relief as the Court deems proper;

oo

Such other and further relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Commission demands

trial by jury in this action of all issues so triable.

Dated this/ Ady of October, 2020

Christopher B. Spears
Pro Se Plaintiff

Complaint 13
